                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION


IN RE:                                                       CASE NO. 16-40786-CN 13
                                                             CHAPTER 13
OLGA MARIA MEDINA
                                                             JUDGE CHARLES NOVACK

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Trustee Martha G.
Bronitsky files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: US BANK / BSI FINANCIAL SERVICES



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

  5-2     4622                                   $11,000.00          $11,000.00          $11,000.00

Total Amount Paid by Trustee                                                             $11,000.00


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.




Case: 16-40786        Doc# 67       Filed: 04/07/21      Entered: 04/07/21 15:43:01           Page 1 of 2
                                                                            CASE NO. 16-40786-CN 13


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 7th day of April, 2021.


OLGA MARIA MEDINA, 4864 WEXLER PEAK WAY, ANTIOCH, CA 94531


ELECTRONIC SERVICE - DAVID A ARIETTA ATTY, 700 YGNACIO VALLEY RD #150, WALNUT
CREEK, CA 94596


US BANK / BSI FINANCIAL SERVICES, 1425 GREENWAY DR #400, IRVING, TX 75038


ELECTRONIC SERVICE - United States Trustee


Date: April 07, 2021                                         /s/ Trustee Martha G. Bronitsky
                                                             Trustee Martha G. Bronitsky
                                                             Chapter 13 Trustee
                                                             PO Box 5004
                                                             Hayward, CA 94540




Case: 16-40786         Doc# 67     Filed: 04/07/21     Entered: 04/07/21 15:43:01          Page 2 of 2
